DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Terminal Disclaimer
The terminal disclaimer filed on June 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,667,061 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 2-21 and 23-104 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 6, 10-11, 13, 15 and 20, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested at least a part of a first antenna for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units and a second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is between at least a part of the battery and the second end of the hearing aid housing, wherein the second antenna comprises a magnetic core and an electrical conductor around the magnetic core. In the specific with combined limitations recited in the claims.
As to claims 27, 30-32, 34 and 36, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested at least a part of a first antenna for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units, a second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is between at least a part of the battery and the second end of the hearing aid housing and an earpiece coupled to the hearing aid housing via a cable, wherein the earpiece comprises a receiver and is configured to be at least partially inserted into an ear canal of the user. In the specific with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
June 16, 2021